Citation Nr: 1328625	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  10-08 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an effective date earlier than February 10, 2009, for the award of service connection for a total right knee replacement, to include a separate rating for associated scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's appeal must be remanded pursuant to VA's duty to assist.  In a Brief dated March 16, 2010, the Veteran's representative argued that post-service VA treatment reports, reviewed by the RO and relevant to his current appeal, had not been associated with the record.  Specifically, it was noted by the RO in January 2010 that VA outpatient treatment records from March 2002 through March 2009 were reviewed.  However, the latest such record associated with the claims file is dated April 4, 2002.  Following a review of the claims file, as well as the Virtual VA electronic records system, these additional VA reports have not been associated with the record to date.

In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).  Therefore, on remand, the RO/AMC should associate with the claims file all existing records of VA treatment, to include those reports from April 2002 through the present. 


After the additional evidence has been associated with the claims file, to the extent available, the RO shall readjudicate the Veteran's claim with the benefit of consideration of all evidence added to the file since Statement of the Case issued in January 2010.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to obtain and associate with the Veteran's claims file any outstanding VA outpatient treatment records dated from April 2002 to the present.

If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative, the Veteran and his representative should be given an adequate opportunity to respond, and the appeal should thereafter be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


